          Case 4:20-cv-02919 Document 17 Filed on 02/23/21 in TXSD Page 1 of 5
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                            February 23, 2021
                          UNITED STATES DISTRICT COURT
                                                                            Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

    DOUGLAS MULLINS, ET AL.,                §
                                            §
            Plaintiffs.                     §
                                            §
    VS.                                     § CIVIL ACTION NO. 4:20-CV-02919
                                            §
    PETSMART, INC.,                         §
                                            §
            Defendant.                      §

                               OPINION AND ORDER

           This is a premises liability lawsuit originally filed by Plaintiff Douglas

Mullins (“Mullins”) against PetSmart, Inc. in the 189th Judicial District Court for

Harris County, Texas. In his original petition, Mullins claimed that he tripped and

fell at a PetSmart store in Houston, resulting in fractures to his right arm and left

knee.1

           On August 19, 2020, PetSmart removed the lawsuit to federal court based

on diversity of citizenship. For diversity jurisdiction to exist, the plaintiff’s

citizenship must be diverse from each defendant’s citizenship, and the amount in

controversy must exceed $75,000, exclusive of interest and costs. See 28 U.S.C. §

1332(a). At the time of removal, Mullins was a Texas citizen. PetSmart was—and

is—a corporation incorporated under the laws of the State of Delaware with its



1 On October 27, 2020, Mullins died due to reasons unrelated to the underlying premises
liability incident. His three children have been substituted in as Plaintiffs.
     Case 4:20-cv-02919 Document 17 Filed on 02/23/21 in TXSD Page 2 of 5




principal place of business in the State of Arizona. In his Original Petition, Mullins

indicated that he sought monetary relief of more than $1 million, far exceeding the

$75,000 floor needed for diversity jurisdiction. See Dkt. 1-2 at 2 (“Plaintiff,

through counsel, hereby states that she [sic] is seeking monetary relief of over

$1,000,000.”).

      Plaintiffs recently asked permission to file an amended complaint to reduce

the monetary relief sought to an amount under $75,000. See Dkt. 11. Plaintiffs

believe that this amendment will deprive the district court of jurisdiction and

require remand back to state district court. PetSmart opposes the request to

amend.

      The Federal Rules of Civil Procedure require district courts to “freely give

leave” to amend a pleading “when justice so requires.” FED. R. CIV. P. 15(a)(2). This

rule “evinces a bias in favor of granting leave to amend.” Rosenzweig v. Azurix

Corp., 332 F.3d 854, 863 (5th Cir. 2003) (quotation omitted). Absent a significant

reason, “such as undue delay, bad faith, dilatory motive, or undue prejudice to the

opposing party, ‘the discretion of the district court is not broad enough to permit

denial.’” Martin’s Herend Imps., Inc. v. Diamond & Gem Trading U.S. Co., 195

F.3d 765, 770 (5th Cir. 1999) (quoting Dussouy v. Gulf Coast Inv. Corp., 660 F.2d

594, 598 (5th Cir. 1981)). This case is at its early stages. No docket control order

has been entered. A Rule 16 scheduling conference will be held later this week. My

standard operating procedure is to allow every plaintiff at least one opportunity to



                                          2
     Case 4:20-cv-02919 Document 17 Filed on 02/23/21 in TXSD Page 3 of 5




replead. After carefully reviewing Plaintiffs’ proposed First Amended Complaint,

see Dkt. 11-2, I see no reason to deviate from my normal approach.

      The main difference between Plaintiffs’ Original Petition filed in state court

and the proposed First Amended Complaint is that the original state court lawsuit

sought more than $1 million in damages, while the proposed amended complaint

seeks “monetary relief under $75,000.00.” Id. at 4 (emphasis omitted). If Plaintiffs

want to limit the amount of damages they can recover in this case, I’m not going to

stand in their way. That said, I want to make it abundantly clear that the proposed

amended complaint, if filed, does not strip the federal courts of jurisdiction.

      It is well-settled that the amount in controversy in a diversity case is

determined by the pleadings at the time of removal. See Gebbia v. Wal-Mart

Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (“The jurisdictional facts that

support removal must be judged at the time of the removal.”). A plaintiff’s post-

removal amendments to his complaint that reduce the amount in controversy

below $75,000 does not deprive the court of jurisdiction. See Choate v. State

Farm. Mut. Auto. Ins. Co., 62 F.3d 395, 1995 WL 450253, at *3 (5th Cir. 1995).

This has been the law since at least 1938 when the United States Supreme Court

declared that “events occurring subsequent to removal which reduce the amount

recoverable, whether beyond the plaintiff’s control or the result of his volition, do

not oust the district court’s jurisdiction once it has attached.” St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 293 (1938). See also Anderson v. Dow

Chem. Co., 255 F. App’x 1, 3 (5th Cir. 2007) (“[A]n amendment to the complaint or

                                         3
     Case 4:20-cv-02919 Document 17 Filed on 02/23/21 in TXSD Page 4 of 5




stipulation reducing the amount in controversy does not divest a federal court of

such jurisdiction.”); Hensgens v. Deere & Co., 833 F.2d 1179, 1181 (5th Cir. 1987)

(explaining that “amendment of pleadings to below [the] jurisdictional amount . .

. will not divest the court of jurisdiction”). A plaintiff’s original claim “fixes the right

of the defendant to remove, and the plaintiff ought not to be able to defeat that

right and bring the cause back to the state court at his election.” St. Paul Mercury,

303 U.S. at 294. The only basis for a later development in the case to destroy

subject matter jurisdiction is the proper addition of a non-diverse party. See 28

U.S.C. § 1447(e). “Thus, so long as the pleadings demonstrated the existence of

diversity jurisdiction at the time of removal, this Court has and continues to have

diversity jurisdiction regardless of the filing of the amended complaint to reduce

the amount in controversy.” Rodriguez v. U.S. Bank, N.A., No. 5:12-CV-00345-

XR, 2012 WL 12881998, at *1 (W.D. Tex. July 9, 2012).

       In this case, the notice of removal was filed when the live pleading asked for

more than $1 million in damages and included completely diverse parties.

Accordingly, the case was properly removed to federal court on the basis of

diversity jurisdiction. Plaintiffs suggest that there existed at the time the lawsuit

was filed the possibility of recovering damages for future medical treatment and

future impairment. Once Mullins died, those forms of damages were “no longer

applicable, thereby changing the monetary relief sought by [his] children” to below

$75,000. Dkt. 11 at 2. Even if true, “post-removal events do not affect that properly

established jurisdiction.” Louisiana v. Am. Nat. Prop. & Cas. Co., 746 F.3d 633,

                                             4
     Case 4:20-cv-02919 Document 17 Filed on 02/23/21 in TXSD Page 5 of 5




636 (5th Cir. 2014). All that matters when it comes to the amount of controversy is

the amount sought on the date the case was removed to federal court. “Because

[PetSmart] properly removed [Plaintiffs’] suit to federal court, [Plaintiffs] cannot

defeat removal by attempting to amend [their] pleadings to reduce the amount in

controversy below the required sum.” Choate, 1995 WL 450253, at *3.

      For the reasons presented above, Plaintiff’s [sic] Opposed Motion for Leave

to Amend Complaint (Dkt. 11) is GRANTED. Plaintiffs are given permission to file

the proposed amended complaint by February 26, 2021. See Dkt. 11-2.

      SIGNED on this 23rd day of February 2021.




                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE




                                         5
